In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2351
ROSE MARKAKOS,
                                                  Plaintiff-Appellant,
                                 v.

MEDICREDIT, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 19-C-7723 — Ronald A. Guzmán, Judge.
                     ____________________

     ARGUED JANUARY 14, 2021 — DECIDED MAY 14, 2021
                ____________________

   Before RIPPLE, KANNE, and ROVNER, Circuit Judges.
   KANNE, Circuit Judge. In the last five months, we’ve held
eight times that a breach of the Fair Debt Collection Practices
Act (“FDCPA”) does not, by itself, cause an injury in fact. We
now repeat that refrain once more.
   In 2019, Defendant Medicredit, Inc., sent Plaintiﬀ Rose
Markakos a letter seeking to collect $1,830.56 on behalf of a
creditor identified as “Northwest Community 2NDS” for
2                                                     No. 20-2351

medical services performed in 2017. A few weeks later,
Markakos’s lawyer sent Medicredit a letter disputing the debt
(because the medical services were allegedly inadequate).
Medicredit then sent a response to Markakos’s counsel that
listed a diﬀerent amount owed of only $407.00.
    Markakos sued Medicredit for allegedly violating the
FDCPA by sending letters to her that stated inconsistent debt
amounts and that unclearly identified her creditor as “North-
west Community 2NDS”—which is not the name of any legal
entity in Illinois. Medicredit moved to dismiss the complaint
for lack of standing and for failure to state a claim. The district
court granted the motion and dismissed the case without prej-
udice.
    That decision was right. Markakos lacks standing to sue
Medicredit under the FDCPA because she did not allege that
the deficient information harmed her in any way. Instead, she
admits that she properly disputed her debt and never over-
paid. We thus aﬃrm the decision of the district court.
                           I. ANALYSIS
    Article III limits federal courts to resolving “Cases” and
“Controversies.” U.S. Const. art. III, § 2. To ensure that what
is before them is in fact a case or controversy, federal courts
require that plaintiﬀs have “standing” to sue. That means a
plaintiﬀ must have suﬀered an injury in fact that is traceable
to the defendant’s conduct and redressable by a favorable ju-
dicial decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61
(1992).
    This case turns on the injury-in-fact requirement. An in-
jury in fact is “an invasion of a legally protected interest which
is (a) concrete and particularized and (b) ‘actual or imminent,
No. 20-2351                                                      3

not “conjectural” or “hypothetical.”’” Id. at 560 (citations
omitted) (quoting Whitmore v. Arkansas, 495 U.S. 149, 155
(1990)) (citing Allen v. Wright, 468 U.S. 737, 756 (1984); Warth
v. Seldin, 422 U.S. 490, 508 (1975); Sierra Club v. Morton, 405
U.S. 727, 740 (1972)).
   Markakos argues that her injury in fact is informational in
nature—the FDCPA entitled her to certain information about
her debt amount and the name of her creditor, and she didn’t
get it. 15 U.S.C. § 1692g(a)(1)–(2) (“[A] debt collector shall …
send the consumer a written notice containing—(1) the
amount of the debt; (2) the name of the creditor to whom the
debt is owed … .”).
    We have recently decided a slew of cases that foreclose this
argument. Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329
(7th Cir. 2019); Larkin v. Fin. Sys. of Green Bay, Inc., 982 F.3d
1060 (7th Cir. 2020); Bazile v. Fin. Sys. of Green Bay, Inc., 983
F.3d 274 (7th Cir. 2020); Spuhler v. State Collection Serv., Inc.,
983 F.3d 282 (7th Cir. 2020); Gunn v. Thrasher, Buschmann &
Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020); Brunett v. Convergent
Outsourcing, Inc., 982 F.3d 1067 (7th Cir. 2020); Nettles v. Mid-
land Funding LLC, 983 F.3d 896 (7th Cir. 2020); Smith v. GC
Servs. Ltd. Pʹship, 986 F.3d 708, 711 (7th Cir. 2021); Pennell v.
Glob. Tr. Mgmt., LLC, 990 F.3d 1041 (7th Cir. 2021).
    The thrust of these cases is simple—the violation of an
FDCPA provision, whether “procedural” or “substantive,”
does not necessarily cause an injury in fact. Larkin, 982 F.3d at
1066. Rather, to fulfil the injury in fact requirement, the viola-
tion must have “harmed or presented an ‘appreciable risk of
harm’ to the underlying concrete interest that Congress
sought to protect.” Casillas, 926 F.3d at 333 (quoting Groshek v.
Time Warner Cable, Inc., 865 F.3d 884, 887 (7th Cir. 2017)); see
4                                                     No. 20-2351

also Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1550 (2016), as re-
vised (May 24, 2016) (“[N]ot all inaccuracies [in a credit report
governed by the Fair Credit Reporting Act] cause harm or pre-
sent any material risk of harm.”).
    For example, an FDCPA violation might cause harm if it
leads a plaintiﬀ to pay extra money, aﬀects a plaintiﬀ’s credit,
or otherwise alters a plaintiﬀ’s response to a debt. Larkin, 982
F.3d at 1066. In Lavallee v. Med-1 Solutions, for instance, the
debt collector failed to tell the plaintiﬀ how to dispute her
debt (as the FDCPA requires), and as a result, the plaintiﬀ did
not dispute the debt as she might have if she had received the
information. 932 F.3d 1049, 1053 (7th Cir. 2019). She thus suf-
fered a concrete injury. Id.
    Unlike the plaintiﬀ in Lavelle, Markakos has not alleged
any way in which the alleged misinformation in Medicredit’s
letters injured her. In fact, she’s shown the opposite by admit-
ting that she did not pay anything extra and that she properly
“disputed the debt as not warranted by the services pro-
vided.”
    Markakos’s only other alleged injury is that she was con-
fused and aggravated by Medicredit’s letter. But we’ve held
that such grievances are not injuries in fact in this context.
Gunn, 982 F.3d at 1071 (“Many people are annoyed to learn
that governmental action may put endangered species at risk
… . Yet … to litigate over such acts in federal court, the plain-
tiﬀ must show a concrete and particularized loss, not infuria-
tion or disgust.”); Brunett, 982 F.3d at 1068 (“[T]he state of con-
fusion is not itself an injury.” (citing Trichell v. Midland Credit
Mgmt., Inc., 964 F.3d 990 (11th Cir. 2020))). This case is also not
like Gadelhak v. AT&T Services, Inc., in which we held that
spam text messages, phone calls, and faxes can cause
No. 20-2351                                                    5

cognizable injury, 950 F.3d 458 (7th Cir. 2020). According to
our decision in Gunn, collection letters that are allegedly un-
lawful merely because they contain misinformation are not
such actionable invasions of privacy. 982 F.3d at 1071
                              ***
    The resolution of the issue of standing in this matter is
quite straightforward given the precedent of this court reiter-
ated in a number of recent cases. However, individual mem-
bers of this court, now including my concurring colleagues,
have expressed that they do not agree with the law of this cir-
cuit. Casillas, 926 F.3d at 339 (Wood, C.J., dissenting from the
denial of en banc consideration); Thornley v. Clearview AI, Inc.,
984 F.3d 1241, 1250 (7th Cir. 2021) (Hamilton, J., concurring).
It seems appropriate to briefly address the fundamental ques-
tion of why our circuit law is correct according to controlling
Supreme Court precedent.
    The debate over what qualifies as an “injury in fact” in the
realm of consumer protection laws like the FDCPA stems
from competing interpretations of the Supreme Court’s deci-
sion in Spokeo, 136 S. Ct. at 1540. There, the Court considered
whether a plaintiﬀ had standing to sue a company that vio-
lated the Fair Credit Reporting Act (“FCRA”) by generating a
consumer report with inaccurate information about the plain-
tiﬀ’s credit history. Id. at 1546. The Court somewhat contra-
dictorily decreed on the one hand that “Article III standing re-
quires a concrete injury even in the context of a statutory vio-
lation” but on the other hand that “the violation of a proce-
dural right granted by statute can be suﬃcient in some cir-
cumstances to constitute injury in fact.” Id. at 1549.
6                                                   No. 20-2351

     Judge Hamilton has aptly labeled Spokeo’s instruction
“Delphic” and has noted the oceans of ink spilled interpreting
it. Thornley, 984 F.3d at 1250 (Hamilton, J., concurring). Still,
the court in Spokeo made very clear, even amidst its diﬃcult-
to-understand instruction, that because “not all inaccuracies
[in a credit report] cause harm or present any material risk of
harm,” the plaintiﬀ could not satisfy the demands of Article
III merely by alleging a violation of the FCRA. 136 S. Ct. at
1550. For example, the Court explained that “[i]t is diﬃcult to
imagine how the dissemination of an incorrect zip code, with-
out more, could work any concrete harm.” Id.
    Our circuit precedent thus faithfully holds that a statutory
violation alone does not cause an injury in fact; instead, the
violation must have “harmed or presented an ‘appreciable
risk of harm’ to the underlying concrete interest that Congress
sought to protect.” Casillas, 926 F.3d at 333 (quoting Groshek,
865 F.3d at 887). And as explained, this understanding of
Spokeo defeats Markakos’s purported standing.
   Further, there is yet more recent Supreme Court precedent
that clarifies any lingering issues. In Thole v. U.S. Bank N.A.,
the plaintiﬀs received all of their monthly pension benefits
from a defined-benefit retirement plan but nevertheless sued
the plan’s managers for violating the Employee Retirement
Income Security Act of 1974 (“ERISA”) by poorly investing
the plan’s assets. 140 S. Ct. 1615, 1618 (2020). The Court ex-
pressed concern that “[c]ourts sometimes make standing law
more complicated than it needs to be.” Id. at 1622. It then ex-
plained that “[t]here is no ERISA exception to Article III. And
under ordinary Article III standing analysis, the plaintiﬀs
lack[ed] Article III standing for a simple, commonsense rea-
son: They ha[d] received all of their vested pension benefits
No. 20-2351                                                                   7

so far, and they [we]re legally entitled to receive the same
monthly payments for the rest of their lives.” Id. In other
words, “[w]inning or losing th[e] suit would not [have]
change[d] the plaintiﬀs’ monthly pension benefits.” Id.
    Here too, Markakos’s lack of standing is obvious. As with
ERISA, there is no FDCPA exception to Article III. And
Markakos has failed to show an injury in fact for a com-
monsense reason: she has not paid a dime, and she has
properly disputed her debt. Thus, “[w]inning or losing this
suit would not change” Markakos’s prospects. Thole, 140 S. Ct.
at 1622. If this case went forward and Markakos lost, she
would continue disputing her debt based on the inadequacy
of the services provided. And if she won, she would do just
the same; not a penny would change hands, and not a word
or deed would be rescinded.
                             II. CONCLUSION
    For the foregoing reasons, we AFFIRM the decision of the
district court dismissing Markakos’s claim without
prejudice.1




    1 Markakos notes that the district court addressed the merits of some
of her claims, which was improper if she in fact lacked standing. Maybe
so. Rekhi v. Wildwood Indus., Inc., 61 F.3d 1313, 1316 (7th Cir. 1995)
(“[S]trictly speaking, jurisdictional issues should be resolved ahead of is-
sues on the merits.”). But this is irrelevant because the case was still
properly dismissed without prejudice, as required when a plaintiff lacks
standing. Lewert v. P.F. Changʹs China Bistro, Inc., 819 F.3d 963, 969 (7th Cir.
2016) (citing Fed. R. Civ. P. 12(b)(1)).
8                                                    No. 20-2351

   RIPPLE, Circuit Judge, concurring. I join the judgment of the
court. I agree that, under our recent cases, Ms. Markakos lacks
standing to bring this action. The doctrines of stare decisis and
precedent require that we follow the holdings of those cases.
    I have not encountered the standing issue presented in this
case on an earlier occasion. I therefore write separately to
express my concern that these recent cases overread Spokeo,
Inc. v. Robins, 136 S. Ct. 1540 (2016), and, in doing so, take too
restrictive a view of Congress’s authority to identify
intangible injuries and to allocate enforcement burdens. See
Thornley v. Clearview AI, Inc., 984 F.3d 1241, 1251 (7th Cir.
2021) (Hamilton, J., concurring).
    The outcome in today’s case puts a fine point on the prob-
lem identified by Judge Hamilton in Thornley. Congress has
prohibited explicitly debt collectors from sending collection
notices that state an inaccurate amount owed and has given
individuals who receive such letters the right to sue the
sender. Relying on that provision in her complaint,
Ms. Markakos alleged that Medicredit had sent her such a let-
ter and, in that letter, had instructed her to pay the stated
amount. There can be no question that her complaint there-
fore states a core substantive violation of the FDCPA. Yet, our
new case law closes the door on Ms. Markakos’s claim. In do-
ing so, the court clearly effects a direct and complete frustra-
tion of Congress’s attempt to regulate commerce in the man-
ner that it has chosen.
    Employing constitutional standing doctrine to effectively
nullify affirmative congressional action designed to curb an
abuse of interstate commerce is a step not to be undertaken
lightly. If it is undertaken, courts have a responsibility to en-
sure that they stand on solid doctrinal ground. In my view,
No. 20-2351                                                                    9

the Supreme Court’s decision in Spokeo certainly does not pro-
vide a firm foundation for the construction of the ambitious
enterprise that the court seems to be building at such a rapid
pace.
    In Spokeo, 136 S. Ct. at 1549, the Court focused on historical
practice and Congress’s judgment when deciding “whether
an intangible harm constitutes injury in fact.” On the issue of
historical practice, the Court told us to “consider whether an
alleged intangible harm has a close relationship to a harm that
has traditionally been regarded as providing a basis for a law-
suit in English or American courts.” Id. As for the legislative
role, the Court made clear that “Congress is well positioned
to identify intangible harms that meet minimum Article III re-
quirements, [thus] its judgment is also instructive and im-
portant.” Id. The Court also stated that a “bare procedural vi-
olation” does not amount to an injury in fact.1 Id. at 1550.
   Despite measured applications of Spokeo in other circuits,2
our case law recently began to develop a new enthusiasm not

1 It is noteworthy that the Court’s example of a “bare procedural viola-
tion” was the inclusion of an incorrect zip code on an individual’s credit
report. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1550 (2016) (discussing intan-
gible injury under the Fair Credit Reporting Act).
2 See, e.g., Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 756 (6th Cir. 2018)
(observing that Spokeo identified two categories of statutory violations:
those that implicate core protected interests, which require no additional
showing of harm, and those that are truly bare procedural violations that
necessitate an additional allegation of harm); Robins v. Spokeo, Inc., 867
F.3d 1108 (9th Cir. 2017) (“Spokeo II”) (distinguishing, on remand from the
Supreme Court, between violations of purely procedural rights and viola-
tions of procedures tied to the concrete interests Congress sought to pro-
tect); In re Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625, 640
& n.21 (3d Cir. 2017) (holding that disclosure of truthful, private
10                                                         No. 20-2351

for the holding of Spokeo, but for the potential of its holding to
transform, significantly, Congress’s substantive regulation of
the economy. Over the past two years or so, we first set out to
broaden, substantially, the concept of a “bare procedural vio-
lation.” We then extended, without any further guidance
from the Supreme Court, Spokeo’s holding to substantive, core
violations of congressional legislation. In short, we expanded
and then ignored completely the guideposts established by
the Court and, at the same time, underemphasized and then
ignored the Court’s discussion of historical practice and con-
gressional judgment in regulating the interstate commerce of
the United States.
    An early step in our treatment of FDCPA standing deci-
sions came in Casillas v. Madison Avenue Associates, Inc., 926
F.3d 329 (7th Cir. 2019). There, the plaintiff had received a col-
lection notice that informed her of the right to dispute the debt
but omitted that she must make the dispute in writing. Id. at
334. We concluded that the omission was a bare procedural
injury, and because the plaintiff never planned to dispute the
debt, we viewed the situation as “no harm, no foul.” Id. at 331,
334. Casillas touched briefly on Congress’s purpose for enact-
ing the FDCPA and not at all on comparable common law
harms. See id. at 334.
   Since Casillas, we have expanded the “no harm, no foul”
approach to the FDCPA’s substantive provisions. See Larkin v.

information was not a “mere technical or procedural violation” of the Fair
Credit Reporting Act even though there was no “consequent harm”); Stru-
bel v. Comenity Bank, 842 F.3d 181, 189 (2d Cir. 2016) (“[T]o determine
whether a procedural violation manifests injury in fact, a court properly
considers whether Congress conferred the procedural right in order to
protect an individual’s concrete interests.”).
No. 20-2351                                                    11

Fin. Sys. of Green Bay, Inc., 982 F.3d 1060, 1066 (7th Cir. 2020).
After Larkin, it is not enough to allege that a dunning letter
contained false, misleading, or deceptive information, even
though preventing such abuse is the core objective of the
FDCPA. See id. In a subsequent case highly similar to this one,
we held that it was not enough for a plaintiff to allege that a
debt collector sent a dunning letter that overstated the
amount owed by $104 (a not insignificant sum for many peo-
ple). Nettles v. Midland Funding LLC, 983 F.3d 896, 898 (7th Cir.
2020). There, the recipient of the letter did not pay the over-
stated amount, although obtaining her payment of that over-
stated amount was surely the goal of the dunning letter.
    The result of our flurry of recent decisions is that, at least
in this circuit, a debt collector may send a letter demanding
payment on an overstated debt, and the recipient lacks
standing to enforce the FDCPA unless the debt collector’s
deceit is successful in one way or another. See id. at 900. In
other words, we now view the receipt of an inflated payment
demand as simply “receipt of a noncompliant collection
letter.” Id. This is a long way from an incorrect zip code on a
credit report. We are now traveling far out in front of our
Spokeo-provided headlights and directly frustrating the
congressional determination as to when and how commerce
must be regulated.
    Today’s decision continues the invasion into the
congressional domain while continuing to provide no real
precedential justification for doing so. We must confront the
stark reality that Congress made plain its purpose in enacting
the FDCPA: “to eliminate abusive debt collection practices by
debt collectors, to insure that those debt collectors who refrain
from using abusive debt collection practices are not
12                                                            No. 20-2351

competitively disadvantaged, and to promote consistent State
action to protect consumers against debt collection abuses.”
15 U.S.C. § 1692(e). Congress found that rampant “abusive,
deceptive, and unfair” collection practices were contributing
to “personal bankruptcies, to marital instability, to the loss of
jobs, and to invasions of individual privacy.” Id. § 1692(a).
Congress also intended that individual plaintiffs would be the
FDCPA’s primary enforcers.3 See Jerman v. Carlisle, McNellie,
Rini, Kramer & Ulrich LPA, 559 U.S. 573, 603 (2010) (noting the
“FDCPA’s calibrated scheme of statutory incentives to
encourage self-enforcement”).
    Moreover, Congress had every right to decrease the
confusion and concomitant disincentive to use the credit
markets caused by the profusion of sharp practices facilitated
by modern technology. The FDCPA requires that collection
letters include the accurate amount owed for a very good
reason. In our information-technology-driven economy,
individuals who receive inaccurate dunning letters, mostly
computer-generated, become reputationally, and therefore
economically, hobbled in their future endeavors.
   The harm Congress targeted through the FDCPA certainly
bears a close relationship to harms historically recognized un-
der the common law. See Spokeo, 136 S. Ct. at 1549. Fraudulent


3 It is no secret that the path that we are on now may well result in shifting
the burden of enforcing the FDCPA exclusively to federal consumer pro-
tection agencies. Accord Thornley v. Clearview AI, Inc., 984 F.3d 1241, 1251
(7th Cir. 2021) (Hamilton, J., concurring). We also know that those agen-
cies will struggle to keep up with the volume of viable cases. See CFPB,
Fair Debt Collection Practices Act Annual Report 13–17 (2020) (“From January
1, 2019, through December 31, 2019, the Bureau received approximately
75,200 debt collection complaints.”).
No. 20-2351                                                   13

or negligent misrepresentation present close historical ana-
logues, as one member of the Eleventh Circuit recently ob-
served. See Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990,
1009–10 (11th Cir. 2020) (Martin, J., concurring in part and dis-
senting in part). It is true that each of these common law torts
typically required some degree of reliance by the plaintiff. See
Restatement (Second) of Torts §§ 525, 552 (1977). But Spokeo
reminds us that “the risk of real harm” can satisfy the con-
creteness requirement. Spokeo, 136 S. Ct. at 1549 (citing Clapper
v. Amnesty Int’l USA, 568 U.S. 398 (2013)). Undoubtedly, a
debt collector who sends a dunning letter that includes an
overstated amount owed, along with instructions on how to
pay, hopes that the recipient will in fact pay. Congress does
not deviate too far from the common law when it enables the
wise debtor to sue for a debt collector’s attempt at deceit (and
thereby deter future abusive conduct by that debt collector).
Thus, the harm Congress sought to address through the
FDCPA is similar in kind to traditionally recognized harms,
even if it is not an exact one-to-one replica of the common law.
See Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 462 (7th Cir.
2020) (It is enough that “Congress identified a modern rela-
tive of a harm with long common law roots.”).
    Ms. Markakos’s allegations therefore implicate the core in-
terests that Congress sought to address when it enacted the
FDCPA. To say that there is no injury in this economy when
a person receives a dunning letter demanding money that is
not owed not only ignores the realities of everyday life, it also
ignores the findings of Congress and constitutes a direct af-
front to a congressional prerogative at the core of the legisla-
tive function. The court’s failure to recognize the injury that
Congress saw and addressed simply testifies to our failure to
appreciate how the people we judicially govern live, or more
14                                                    No. 20-2351

precisely, it testifies to our failure to defer to the congressional
appreciation as to how our fellow citizens live. The Supreme
Court’s holding in Spokeo provides no justification for our em-
barking on such a precarious course. I fear we have given
Congress’s judgment too little attention and erected an unnec-
essary constitutional barrier to enforcement of the FDCPA.
No. 20-2351                                                   15

    ROVNER, Circuit Judge, concurring. I agree that under our
current caselaw, the plaintiff has failed to allege standing in
this case and therefore that the decision of the district court
should be affirmed. My dispute is with the opinion’s foray
into the wisdom of our current caselaw as to FDCPA stand-
ing. Respect for stare decisis necessitates deference to the path
this circuit has chosen, but it should not be read—in this or
other cases—as signaling agreement by all panel members
with our circuit’s approach. I agree with Judge Ripple in his
concurrence that the approaches taken in some other circuits
are consistent with Article III case-or-controversy jurispru-
dence, while being more properly deferential to the Congres-
sional judgment inherent in the determination of harms and
remedies in the FDCPA, and that those approaches constitute
the optimal path. The judgment of Congress should not be
thwarted by an interpretation of Article III standing that is
narrower than required to meet the constitutional imperative.
    Our recent caselaw reflects an approach that requires a
plaintiff to explicitly allege a risk of harm, rather than merely
to allege a statutory violation alone as inherently evidencing
that risk. In Casillas, we held that in order to demonstrate
standing, an FDCPA plaintiff asserting a procedural violation
must include an allegation of concrete harm in her complaint,
and that a bare allegation of a statutory violation was insuffi-
cient. Casillas v. Madison Avenue Associates, Inc., 926 F.3d 329,
333 (7th Cir. 2019); see also Lavallee v. Med-1 Sols., LLC, 932
F.3d 1049, 1052–53 (7th Cir. 2019). Larkin v. Finance System of
Green Bay, Inc., 982 F.3d 1060 (7th Cir. 2020), subsequently
made explicit that the Spokeo and Casillas reasoning applied to
substantive claims as well as procedural ones, and that a
plaintiff must allege a risk of harm in order to demonstrate
standing. Although characterized at times as an expansion of
16                                                  No. 20-2351

our circuit’s law, rather than breaking new ground, that hold-
ing in Larkin mirrored the holdings of cases that preceded it
in both the Supreme Court and our circuit. As Larkin recog-
nized, the Supreme Court in Thole v. U.S. Bank N.A., 140 S. Ct.
1615, 1619 (2020), had already extended the Spokeo reasoning
to a substantive claim, and Larkin relied on that holding in re-
jecting the plaintiff’s sole argument, which was that the sub-
stantive-procedural distinction was dispositive. 982 F.3d at
1066. Moreover, prior to Larkin, we had already applied
Spokeo to substantive claims, and in fact to the same claims as
in Larkin—substantive claims under § 1692e of the FDCPA—
in Evans v. Portfolio Recovery Associates, LLC, 889 F.3d 337 (7th
Cir. 2018). In distinguishing its situation from that in another
case, Gubala v. Time Warner Cable, Inc., 846 F.3d 909 (7th Cir.
2017), the Evans court made clear that it is not enough that the
statutory violation presented a risk of harm—the plaintiff has
to explicitly allege a risk of concrete harm. The Evans court
noted that in Gubala there was unquestionably a risk of harm
in the statutory violation, but noted that although it was plau-
sible that the plaintiff feared that potential harm, he failed to
allege that he did so. 889 F.3d at 345–46. Accordingly, that po-
tentiality could not support standing. The court contrasted
that with the plaintiffs in its case, who demonstrated standing
because they “explicitly alleged a risk of concrete harm—they
pointed to the risk of financial harm as result of credit report-
ing agencies lowering their credit score.” Evans, 889 F.3d at
346. In Larkin, we similarly held that a plaintiff must allege a
risk of harm in order to have standing. Noting that an FDCPA
plaintiff must allege a concrete injury whether the alleged
statutory violation is characterized as procedural or substan-
tive, the Larkin court held that there was no standing because
the plaintiffs did not allege harm or a risk of harm from the
No. 20-2351                                                    17

alleged statutory violations, and had eschewed the opportu-
nities provided by our court at oral argument to identify any
such harm or risk of harm. 982 F.3d at 1066. Finally, even prior
to Evans, our cases had already established the applicability
of the Spokeo reasoning to substantive claims in our circuit.
For instance, in Meyers v. Nicolet Rest. of De Pere, LLC, 843 F.3d
724, 727 n.2 (7th Cir. 2016), our court rejected the arguments
that Spokeo was limited to procedural violations and that a vi-
olation of a substantive statutory provision alone establishes
standing:
       Even at argument, Meyers would not say that
       Nicolet's violation had caused him any concrete
       harm. He staked his entire standing argument
       on the statute's grant of a substantive right to re-
       ceive a compliant receipt. But whether the right
       is characterized as “substantive” or “proce-
       dural,” its violation must be accompanied by an
       injury-in-fact. A violation of a statute that
       causes no harm does not trigger a federal case.
       That is one of the lessons of Spokeo.
Accord Gubala, 846 F.3d at 912 (recognizing that Meyer fore-
closed the argument that the Spokeo holding—that Article III
standing required a concrete injury even in the context of a
statutory violation – applies only to violations categorized as
procedural rather than substantive); Spokeo, Inc. v. Robins,
136 S. Ct. 1540, 1549 (2016). Those and other cases make clear
that at least in our circuit, for FDCPA statutory violations re-
gardless of whether they are termed procedural or substan-
tive, a plaintiff must allege harm or a risk of harm in order to
satisfy the concreteness requirement of the Article III standing
analysis.
18                                                    No. 20-2351

    A number of circuits have similarly held that a statutory
violation under § 1692e is insufficient alone to establish in-
jury-in-fact. See Frank v. Autovest, LLC, 961 F.3d 1185, 1188–89
(D.C. Cir. 2020); Trichell v. Midland Credit Mgmt., Inc., 964 F.3d
990, 1001–02 (11th Cir. 2020); Hagy v. Demers & Adams, 882
F.3d 616, 621–23 (6th Cir. 2018). But as Judge Ripple’s concur-
rence points out, other circuits have held that an allegation of
a statutory violation can itself establish standing, where the
violation implicates the concrete interest of the statute. See,
e.g., Strubel v. Comenity Bank, 842 F.3d 181, 189 (2d Cir. 2016)
(“where Congress confers a procedural right in order to pro-
tect a concrete interest, a violation of the procedure may
demonstrate a sufficient ‘risk of real harm’ to the underlying
interest to establish concrete injury without ‘need [to] allege
any additional harm beyond the one Congress has identi-
fied.’”), citing Spokeo, 136 S. Ct. at 1549 (emphasis in original);
Robins v. Spokeo, Inc., 867 F.3d 1108, 1113 (9th Cir. 2017) (here-
inafter “Spokeo II.”)
    Spokeo itself held that in assessing standing, courts should
examine whether the alleged intangible injury bears a “close
relationship to a harm that has traditionally been regarded as
providing a basis for a lawsuit in English or American
courts.” 136 S. Ct. at 1549. But that too has proved problematic
in implementation. Circuits that have discussed that relation-
ship between statutory provisions and common law actions
have taken divergent approaches. For instance, the Eleventh
Circuit recognized that the prohibition on false, misleading or
deceptive representations in § 1692e of the FDCPA could be
compared to the common law claim of fraudulent or negli-
gent misrepresentations. Trichell, 964 F.3d at 997–98. But the
court nevertheless found that equivalence insufficient to con-
stitute the “close relationship” discussed in Spokeo. The court
No. 20-2351                                                 19

held that those common law claims required plaintiffs to
prove harm caused by justifiable reliance on the misrepresen-
tations, and therefore could not be used to signal that the
claims constituted an injury even absent evidence of such re-
liance and harm. Id. at 998 (“[b]y jettisoning the bedrock ele-
ments of reliance and damages, the plaintiffs assert claims
with no relationship to harms traditionally remediable in
American or English courts.”). On the other hand, the Ninth
Circuit (on remand from the Supreme Court) in Spokeo II, con-
sidering a claim under the Fair Credit Reporting Act (FCRA),
rejected the notion that the elements of a common law action
and a statutory prohibition must be identical in order to meet
the “close relationship” standard, stating:
      We recognize, of course, that there are differ-
      ences between the harms that FCRA protects
      against and those at issue in common-law
      causes of action like defamation or libel per se.
      As Spokeo points out, those common-law claims
      required the disclosure of false information that
      would be harmful to one’s reputation, while
      FCRA protects against the disclosure of merely
      inaccurate information, without requiring a
      showing of reputational harm. But the Supreme
      Court observed that “it is instructive to consider
      whether an alleged intangible harm has a close
      relationship to a harm that has traditionally been
      regarded as providing a basis for a lawsuit,” not
      that Congress may recognize a de facto intangi-
      ble harm only when its statute exactly tracks the
      common law.
20                                                   No. 20-2351
867 F.3d at 1115, quoting Spokeo, 136 S. Ct. at 1549; see also
Trichell, 964 F.3d at 1006, 1010 (Martin, J. concurring in part)
(arguing that §§ 1692e and 1692f are analogous to the com-
mon law torts of abuse of process and fraudulent misrepre-
sentation, and noting that “[i]f a plaintiff were required to sat-
isfy every element of a common law cause of action before
qualifying for statutory relief, Congress's power to ‘elevat[e]
intangible harms’ by defining injuries and chains of causation
which will ‘give rise to a case or controversy where none ex-
isted before’ would be illusory”) quoting Spokeo, 136 S. Ct. at
1549.
   Judge Ripple’s concurrence expresses a similar view,
pointing out even the risk of harm suffices for purposes of
standing, and therefore the analogy to common law fraud
should not be dismissed solely based on the common law re-
quirement of harm. That approach appears to me to be the
more reasoned approach, particularly given that the analysis
considers only the relationship to the harm alleged, and re-
quires only a “close” relationship not identicality.
    I share some of the concerns expressed in Judge Ripple’s
concurrence in this case and the dissenting opinion in Casillas,
and favor the approach taken in cases such as Spokeo II. Where
the failure to comply with a substantive provision of the
FDCPA is among the concrete harms that Congress enacted
the statute to remedy, an allegation of the statutory violation
alone should adequately allege a risk of harm absent some
reason to believe that the plaintiff was not in fact subject to
the risk that the violation entails. See generally Spokeo,
136 S. Ct. at 1550 (remanding to determine whether the “par-
ticular violations alleged in this case entail a degree of risk
sufficient to meet the concreteness requirement”). Our
No. 20-2351                                                       21

requirement for a rote allegation that the plaintiff is at risk of
harm, where the violation itself risks a harm and the plaintiff
is the person the statute targets for protection from that harm,
adds little more than a trap for the unwary or the obstinate
(because, of course, when the failure to make such an allega-
tion is pointed out, the plaintiffs may seek to amend to in-
clude the allegation, see Bazile v. Fin. Sys. of Green Bay, Inc., 983
F.3d 274, 281 (7th Cir. 2020)). Analyses as to whether a harm
or risk of harm has been alleged veer too often to a discussion
as to whether the person alleged actual harm rather than
whether the more-nebulous concept of a risk of harm has been
alleged. In holding that plaintiffs failed to allege that they per-
sonally were at risk of harm, courts often bemoan the lack of
any allegations that plaintiffs were misled or that the misrep-
resentation impacted their decision-making, yet those faults
indicate only that the plaintiffs were not actually harmed, not
that they were not at risk of harm when they received the de-
ceptive materials. The cleaner approach, and one that would
fully satisfy the purpose of the standing requirement, would
be to recognize that an allegation of the statutory violation
alone can adequately allege a risk of harm where the violation
by its nature presents a risk of harm to its victims of the type
traditionally recognized at common law, and no facts indicate
that the plaintiff is not among the individuals so affected. See
Warth v. Seldin, 422 U.S. 490, 500 (1975) (“[a]lthough standing
in no way depends on the merits of the plaintiff's contention
that particular conduct is illegal … it often turns on the nature
and source of the claim asserted. The actual or threatened in-
jury required by Art. III may exist solely by virtue of ‘statutes
creating legal rights, the invasion of which creates stand-
ing.’”)(internal citations omitted). It is not a stretch to hold
that, absent facts indicating otherwise, a deceptive
22                                                No. 20-2351

communication presents a risk that the recipient will be de-
ceived and will thereby be hampered in his or her ability to
properly assess and respond to the debt, and that harm is the
type of concrete harm that has been traditionally recognized
at common law.
    The dissonance among the circuits as to how to approach
standing post-Spokeo, and even how to apply the analysis as
to whether a statutory provision has a “close relationship”
with a harm actionable at common law, is a clarion call to the
Court for guidance. Hopefully, the Supreme Court will weigh
in on this matter in the near future and provide that clarity.